           Case 2:20-cv-00110-TJS Document 18 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIE JOHNSON                               :      CIVIL ACTION
                                             :
      v.                                     :
                                             :
BARRY SMITH and THE                          :
ATTORNEY GENERAL OF                          :
THE STATE OF PENNSYLVANIA                    :      NO. 20-110

                                         ORDER


      NOW, this 29th day of March, 2021, upon consideration of the petition for writ of

habeas corpus under 28 U.S.C. § 2254 (Document No. 1), the response to the Petition

for Writ of Habeas Corpus, the Report and Recommendation filed by United States

Magistrate Judge Henry S. Perkin (Document No. 14), and the petitioner’s objections to

the Report and Recommendation, and after a thorough and independent review of the

record, it is ORDERED that:

      1.      The petitioner’s objections are OVERRULED;

      2.      The Report and Recommendation of Magistrate Judge Henry S. Perkin is

APPROVED and ADOPTED;

      3.      The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and,

      4.      There is no probable cause to issue a certificate of appealability.



                                                 /s/ TIMOTHY J. SAVAGE J.
